15‐1999‐cr 
United States v. Moughawech 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 25th day of October, two thousand sixteen. 
                     
PRESENT:  DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges, 
                    BRIAN M. COGAN, 
                                         District Judge.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                                   
                               v.                                                     15‐1999‐cr 
                                                                                             
KHALIL MOUGHAWECH,                                                                           
                                         Defendant‐Appellant, 
 
MAJID HADDAD,                                                                                
                                         Defendant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

                                                 
           *  Judge Brian M. Cogan, United States District Court for the Eastern District of 
New York, sitting by designation. 
                                                                                              
 
FOR APPELLEE:                              Daniel P. Filor, Adam S. Hickey, Assistant 
                                           United States Attorneys, for Preet Bharara, 
                                           United States Attorney for the Southern 
                                           District of New York, New York, New York. 
 
FOR DEFENDANT‐APPELLANT:                   Theodore S. Green, Green & Willstatter, White 
                                           Plains, New York.  
 
              Appeal from the United States District Court for the Southern District of 

New York (Briccetti, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Following a jury trial in the district court, defendant‐appellant Khalil 

Moughawech was convicted of conspiracy to commit food stamp fraud involving at 

least $100 in nutrition benefits and $1,000 in public funds, in violation of 18 U.S.C. 

§§ 371 and 641 and 7 U.S.C. § 2024(b)(1), and four associated substantive counts, in 

violation of 7 U.S.C. § 2024(b)(1).  Moughawech appeals a judgment entered June 16, 

2015, sentencing him principally to 24 monthsʹ imprisonment.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

              Moughawechʹs convictions arise from a scheme whereby Moughawech, 

the manager of a dollar store in Yonkers, New York, and his co‐defendant, Majid 

Haddad, the owner of the store, defrauded the federal Supplemental Nutrition 

Assistance Program (ʺSNAPʺ) by allowing individuals to redeem their nutritional 

benefits (colloquially known as ʺfood stampsʺ) for cash, in exchange for about a third of 

                                            ‐ 2 ‐ 
 
                                                                                                    
the benefits.  On appeal, Moughawech argues that the district court abused its 

discretion in declining to charge the jury on lesser included offenses.  We review a 

district courtʹs denial of a request for a jury instruction on a lesser included offense for 

abuse of discretion.  See United States v. Abreu, 342 F.3d 183, 188‐89 (2d Cir. 2003).   

               The relevant Federal Rule of Criminal Procedure provides that a jury may 

return a verdict convicting a defendant of ʺan offense necessarily included in the offense 

charged.ʺ  Fed. R. Crim. P. 31(c)(1).  ʺ[A] defendant is entitled to a lesser‐included 

offense instruction under federal law only if (1) the elements of the lesser offense are a 

subset of the elements of the charged offense, and (2) the evidence at trial permits a 

rational jury to find the defendant guilty of the lesser offense and acquit him of the 

greater.ʺ  United States v. Diaz, 176 F.3d 52, 101 (2d Cir. 1999) (citations omitted); see also 

Abreu, 342 F.3d at 189.  

               The operative statutes, 18 U.S.C. § 641 and 7 U.S.C. § 2024(b)(1), punish as 

felonies the stealing or conversion of more than $1,000 of government funds and the 

unauthorized transfer or acquisition of at least $100 worth of SNAP benefits, 

respectively.  Each has, as a lesser included offense, a misdemeanor offense if the 

individual is found to have stolen or converted $1,000 or less of government funds, 18 

U.S.C. § 641, or transferred or acquired SNAP benefits of less than $100, 7 U.S.C. 

§ 2024(b)(1).   




                                              ‐ 3 ‐ 
 
                                                                                                 
              Moughawech argues that a rational jury could find that his activity did 

not meet the threshold amounts based on his challenges to the governmentʹs proof as 

developed through cross examination.  Accordingly, he contends that he was entitled to 

instructions on the lesser included offenses.  We disagree.  

              The district court did not abuse its discretion in denying Moughawechʹs 

request for the instructions.  First, the district court reasonably concluded that the trial 

evidence could not support a rational finding that Moughawech conspired to transfer or 

acquire SNAP benefits and did so on four occasions, but for only less than $100 worth 

of benefits each time.  The Government presented evidence of at least four video‐

recorded, undercover purchases made by confidential informants working with the U.S. 

Department of Agriculture who made cash exchanges and purchased non‐food items 

from Moughawech, each transaction in excess of $100.  Moughawechʹs argument that 

the Government witness, a case agent with the Department of Agriculture, did not 

properly document and preserve items received from her sources fails to explain the 

remaining evidence in the form of customer receipts, video‐recordings depicting the 

absence of purchases of authorized goods, SNAP transaction data, the storeʹs written 

records documenting the unauthorized transactions, and Moughawechʹs post‐arrest 

confession to making exchanges far in excess of the threshold amounts.  A rational juror 

could not conclude that the evidence supported the convictions under § 2024, but for 

amounts less than $100.   



                                             ‐ 4 ‐ 
 
                                                                                              
              Second, Moughawech urges us to conclude that the district court erred in 

declining to give a lesser included offense instruction with respect to Count 1, the 

conspiracy charge.  But there was insufficient evidence to permit a rational jury to find 

that Moughawech conspired with Haddad to defraud the Government only for $1,000 

or less.  Our discussion above regarding the individual transactions rebuts the 

contention that a lesser conspiracy between Moughawech and Haddad could have been 

found, because the amounts involved and the number of transactions reflected by the 

evidence aggregate resoundingly to over $1,000.  The district court was therefore not 

obligated to charge any lesser conspiracy crime on this theory. 

              Moughawech argues additionally that the district court should have given 

a lesser included conspiracy charge because a rational jury could find that there was 

insufficient evidence of any conspiracy between Moughawech and Haddad, and 

instead, a jury could find multiple individual conspiracies between Moughawech and 

customers such that no single conspiracy involved defrauding the Government of more 

than $1,000.  But Count 1 of the indictment charged Moughawech with a single 

conspiracy, and Moughawech neither requested a multiple conspiracies charge nor 

proposed to the district court specific language for a lesser included offense charge for 

the conspiracy count that would address his current argument.  And, even if, as 

Moughawech now argues, a rational jury could find that Moughawech conspired 

serially with customers, rather than with Haddad, we think it extremely unlikely that a 



                                           ‐ 5 ‐ 
 
                                                                                               
jury would do so on this record in light of the language of the indictment, the 

instructions the jury received, and the overt acts alleged.  See Abreu, 342 F.3d at 189 

(affirming district courtʹs decision not to charge lesser included offense when a 

ʺreasonable juror would be extremely unlikely to believeʺ defendantʹs theory under 

which he would be liable for the lesser and not the greater crime).  Accordingly, the 

district court did not abuse its discretion in failing to give a lesser included offense 

instruction even if a rational jury could find that Moughawechʹs conspiracy did not 

include Haddad. 

              For the reasons set forth above, the district court did not abuse its 

discretion in declining to give the lesser included offense instructions on either Count 1 

or the remaining counts.  See United States v. Busic, 592 F.2d 13, 24 (2d Cir. 1978) (ʺ[A] 

defendant is not entitled to a lesser‐offense charge merely because he formally contests 

elements of the greater charge which distinguish it from the lesser.  The contest must be 

real.  He must produce enough evidence to justify a reasonable juror in concluding that 

he committed the lesser offense but did not commit the greater offense.ʺ).   

              We have considered all of defendantʹs additional arguments and find 

them to be without merit.  For the reasons stated herein, the judgment of the district 

court is AFFIRMED. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 6 ‐